DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are subject under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2021/0274377 A1)

Regarding claim 1, Lee teaches a method performed by a terminal for handling listen before talk (LBT) failure in a wireless communication system (See para 0169 “the UE may measure congestion level of at least one BWP which is active… the congestion level may be determined based on how many times the LBT failure is detected in series”), comprising:
identifying consistent LBT failure for active uplink (UL) bandwidth part (BWP) in a serving cell (See para 0169 “the UE may measure the congestion level of the at least one BWP by carrier sensing, such as LBT operation. In specific, the congestion level may be determined based on result of consecutive LBT operation. That is, the congestion level may be determined based on how many times the LBT failure is detected in series.”; see para 0171 “The BWP may be a DL BWP and/or UL BWP.”; see para 0159 “The UE may switch to the second BWP, when congestion level of the first BWP is above a threshold”)[ congestion is based on how many times the LBT failure for BWP is detected, therefore identifying congestion is interpreted as identifying consistent LBT failure and since BWP can be DL BWP or UL BWP, BWP is interpreted to be UL BWP]
identifying at least one UL BWP for which consistent LBT failure has not been triggered on same carrier in the serving cell  (see para 0165” For example, when a condition of the BWP switching to other BWP is met, that is, when congestion level of other BWP is below a threshold indicated by the network, the UE may perform the BWP switching to the other BW from a currently activated BWP.”; see para 0169 “In specific, the congestion level may be determined based on result of consecutive LBT operation. That is, the congestion level may be determined based on how many times the LBT failure is detected in series.”; see para 0100 “A subset of the total cell bandwidth of a cell is referred to as a Bandwidth Part (BWP)”; see para 0103 “A Serving Cell may be configured with one or multiple BWPs”)[ other BWP for which congestion level is below threshold is interpreted as BWP for which consistent LBT failure has not been triggered because congestion level is below threshold, therefore it implies there number of LBT failure has not been in series or consistent], wherein the at least one UL BWP (see para 0122 “PRACH occasions are configured for the active UL BWP”) ; and
switching the active UL BWP to an UL BWP among the at least one UL BWP (see para 0171 “the UE may perform BWP switching to another BWP or may select another BWP based on the congestion level of at least one BWP (and the qualities of BWPs)…. The BWP may be a DL BWP and/or UL BWP.”).

Regarding claim 6, Lee teaches A terminal in a wireless communication system (see para 0238 “The present invention described above for UE side may be applied to this embodiment.”), comprising:
a transceiver (see para 0239 “ a UE includes ….a transceiver 1130”); and
at least one processor operatively coupled with the transceiver (see para 0239 “ a UE includes ….a processor 1110”) and configured to: identify consistent LBT failure for active uplink (UL) bandwidth part (BWP) in a serving cell (See para 0169 “the UE may measure the congestion level of the at least one BWP by carrier sensing, such as LBT operation. In specific, the congestion level may be determined based on result of consecutive LBT operation. That is, the congestion level may be determined based on how many times the LBT failure is detected in series.”; see para 0171 “The BWP may be a DL BWP and/or UL BWP.”; see para 0159 “The UE may switch to the second BWP, when congestion level of the first BWP is above a threshold”)[ congestion is based on how many times the LBT failure for BWP is detected, therefore identifying congestion is interpreted as identifying consistent LBT failure and since BWP can be DL BWP or UL BWP, BWP is interpreted to be UL BWP],
identify at least one UL BWP for which consistent LBT failure has not been triggered on same carrier in the serving cell(see para 0165” For example, when a condition of the BWP switching to other BWP is met, that is, when congestion level of other BWP is below a threshold indicated by the network, the UE may perform the BWP switching to the other BW from a currently activated BWP.”; see para 0169 “In specific, the congestion level may be determined based on result of consecutive LBT operation. That is, the congestion level may be determined based on how many times the LBT failure is detected in series.”; see para 0100 “A subset of the total cell bandwidth of a cell is referred to as a Bandwidth Part (BWP)”; see para 0103 “A Serving Cell may be configured with one or multiple BWPs”)[ other BWP for which congestion level is below threshold is interpreted as BWP for which consistent LBT failure has not been triggered because congestion level is below threshold, therefore it implies there number of LBT failure has not been in series or consistent], wherein the at least one UL BWP is configured with physical random access channel (PRACH) occasion (see para 0122 “PRACH occasions are configured for the active UL BWP”), and
switch the active UL BWP to an UL BWP among the at least one UL BWP (see para 0171 “the UE may perform BWP switching to another BWP or may select another BWP based on the congestion level of at least one BWP (and the qualities of BWPs)…. The BWP may be a DL BWP and/or UL BWP”)

see para 0103 “A Serving Cell may be configured with one or multiple BWPs”; see para 0147 “if the Serving Cell is SCell”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.     The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.      Claims 2-5, 7-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0274377 A1) in view of 3GPP TSG-RAN WG2 Meeting #107bis by MediaTek, hereafter referred as Mediatek.


Mediatek teaches initiating a random access procedure triggered by the consistent UL LBT failure on the switched UL BWP. (“The UE could perform the BWP switching by initiating a RACH procedure in the new BWP. Proposal 7: The UE initiates RACH on another available BWP, if one exists, when a consistent LBT failure condition is declared for a BWP on the PCell.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine initiating a random access procedure triggered by the consistent UL LBT failure on the switched UL BWP in the system of Lee. The motivation is to handle the UL LBT failure where consistent UL LBT fails. (see section 1 introduction second bullet RAN2#105bis)

Regarding claims 3, 8, Lee doesn’t teach in case that consistent LBT failure has been triggered in all UL BWPs configured with PRACH occasions on same carrier in the serving cell, determining that radio link failure is detected for the serving cell.
	Mediatek teaches in case that consistent LBT failure has been triggered in all UL BWPs configured with PRACH occasions on same carrier in the serving cell, determining that radio link failure is detected for the serving cell (see section 2.3 Recovery mechanism “ if the UE has declared consistent LBT failure condition for all the BWPs configured on the Pcell, it should trigger an RLF”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine in case that consistent LBT failure (see section 1 introduction second bullet RAN2#105bis)

Regarding claims 4, 9, Lee doesn’t teach identifying LBT failure indication; and
incrementing LBT counter based on the identifying of the LBT failure indication,
wherein the consistent LBT failure is identified in case that the LBT counter is greater than a preconfigured threshold.
Mediatek teaches identifying LBT failure indication(section 2.1 page 3 proposal 4” the LBT failure counter is incremented if an UL LBT failure occurs”); and
incrementing LBT counter based on the identifying of the LBT failure indication (section 2.1 page 3 proposal 4” the LBT failure counter is incremented if an UL LBT failure occurs”),
wherein the consistent LBT failure is identified in case that the LBT counter is greater than a preconfigured threshold. (section 2.1 page 2 “ the LBT failure counter will reach the threshold and the consistent LBT Failure condition will be declared.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the consistent LBT failure is identified in case that the LBT counter is greater than a preconfigured threshold in the system of Lee. The motivation is to handle the IL LBT failure where consistent UL LBT fails. (see section 1 introduction second bullet RAN2#105bis)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416